tcmemo_2011_233 united_states tax_court thomas and monica l kleber petitioners v commissioner of internal revenue respondent docket no filed date david r emerich for petitioner christina e ciu for respondent memorandum opinion haines judge respondent determined a deficiency in petitioners’ federal_income_tax for of dollar_figure and a penalty under sec_6662 of dollar_figure the issues for decision are 1unless otherwise indicated all section references are to the internal_revenue_code as amended for the year at issue and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar whether petitioners are required to include in income dollar_figure of cancellation_of_indebtedness_income coi income for taxable_year as reported by the defense finance and accounting services dfas if so whether the dollar_figure of coi income reported is the correct amount and whether petitioners are liable for the accuracy-related_penalty under sec_6662 background the parties submitted this case fully stipulated pursuant to rule the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time they filed their petition petitioners lived in arizona on date petitioner monica kleber kleber executed a lease lease for agricultural purposes with the department of the navy navy the lease_term was from date to date and entitled kleber to big_number acres of land at the naval air station in lemoore california the lease required kleber to pay the navy annual rent of dollar_figure payable in advance at the rate of dollar_figure every quarter and to perform certain farming activities in accordance with prescribed guidelines kleber failed to make any rent payments after date on date kleber sent a letter to the navy stating that she was no longer able to continue performing the farming activities pursuant to the terms of the lease on date the navy sent kleber a letter acknowledging receipt of her letter and confirming the navy’s intention to terminate the lease for default additionally this letter demanded that kleber pay past due rent of dollar_figure plus dollar_figure of interest accrued on date the navy sent kleber a modified contract changing the expiration date of the lease_term to date the navy determined past due rent on the basis of an accounting from the lease start date to its termination on date on date the navy sent kleber a letter providing formal notification of her continued violation of the lease and demanding full payment of all past due rent and interest on date the navy sent kleber another letter demanding payment on the unpaid rent and interest petitioners did not make any payments on the amounts due on date the navy sent a letter to the defense finance and accounting service dfas requesting dfas’ assistance in collection of amounts due with respect to the lease on date dfas sent kleber a letter demanding payment of past due rent of dollar_figure interest of dollar_figure and a one-time administrative charge of dollar_figure on date dfas referred the collection action to the treasury cross-service program treasury treasury referred the debt back to dfas as uncollectible on date as a result on date dfas sent a letter to treasury requesting approval to terminate the debt collection action on date dfas authorized a writeoff of kleber’s debt in dfas issued kleber a form 1099-c cancellation of debt including coi income of dollar_figure petitioners timely filed a joint income_tax return for upon examination of petitioners’ return respondent determined that petitioners had failed to include dollar_figure of coi income for taxable_year as reported by dfas on form 1099-c and issued a notice_of_deficiency on date respondent also determined a penalty under sec_6662 of dollar_figure on date petitioners mailed their petition to this court i burden_of_proof discussion as a general_rule the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 however under certain circumstances the burden_of_proof may shift to the commissioner if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the income_tax_liability of the taxpayer sec_7491 if an information_return such as a form 1099-c serves as the basis for the determination_of_a_deficiency sec_6201 may apply to shift the burden of production to the commissioner sec_6201 provides that in any court_proceeding if a taxpayer asserts a reasonable dispute with respect to the income reported on an information_return and the taxpayer has fully cooperated with the commissioner then the commissioner has the burden of producing reasonable and probative information in addition to the information_return see mcquatters v commissioner tcmemo_1998_88 petitioners dispute the correctness of form 1099-c and there is no evidence that they failed to cooperate with respondent petitioners claim that the amount of coi income for if there was any was incorrect and the debt should have been discharged by dfas in some earlier year therefore we hold that sec_6201 applies and that the burden is shifted to respondent to produce reasonable and probative information concerning the deficiency in addition to the form 1099-c dfas filed to prove that the coi income was properly and accurately reported for respondent provided the lease agreement the 2this is generally the rule in unreported income cases in the ninth circuit where this case is appealable under 596_f2d_358 9th cir revg 67_tc_672 see lawson v commissioner tcmemo_2009_147 n rodriguez v commissioner tcmemo_2009_92 n navy’s accounting of rent due and paid a letter from kleber informing the navy of her inability to pay the rent due pursuant to the lease and a series of letters from the navy and dfas to kleber concerning the indebtedness the letters sent to kleber include the amount of indebtedness and provide a timeline of the navy’s and dfas’ collection procedures culminating in the issuance of a form 1099-c in thus we find that respondent produced reasonable and probative information concerning the deficiency meeting his burden of production under sec_6201 ii year of the discharge_of_indebtedness in general the term income as used in the internal_revenue_code means income from any source including income from the discharge_of_indebtedness sec_61 348_us_426 284_us_1 for dfas issued petitioners a form 1099-c which reported coi income of dollar_figure according to respondent that amount is includable in petitioners’ income the moment it becomes clear that a debt will never be repaid that debt must be viewed as having been discharged 88_tc_435 the determination of whether discharge_of_indebtedness has occurred is fact specific and often turns on the subjective intent of the creditor as manifested by an objectively identifiable_event id the issuance of a form 1099-c is an identifiable_event but it is not dispositive of an intent to cancel indebtedness owens v commissioner tcmemo_2002_253 affd in part revd in part and remanded 67_fedappx_253 5th cir moreover a mere bookkeeping entry by a creditor does not result in discharge_of_indebtedness income see cozzi v commissioner supra pincite any identifiable_event that fixes the loss with certainty may be taken into consideration id citing 274_us_398 cf sec_1_6050p-1 iv income_tax regs providing an exclusive list of eight identifiable events under which debt is discharged for information reporting purposes including a discharge pursuant to a foreclosure the application of a defined policy of the creditor to discontinue collection activity and discharge the debt or the expiration of a nonpayment testing_period there is a rebuttable_presumption that an identifiable_event has occurred during a calendar_year if a creditor has not received a payment on an indebtedness at any time during a testing_period ending at the close of the year sec_1 6050p- b iv income_tax regs the testing_period is a 36-month period increased by the number of calendar months during all or part of which the creditor was precluded from engaging in collection activity by a stay in bankruptcy or similar bar under state or local law id the presumption that an identifiable_event has occurred may be rebutted by the creditor if the creditor or a third-party collection agency on behalf of the creditor has engaged in significant bona_fide collection activity at any time during the 12-month_period ending at the close of the calendar_year or if facts and circumstances existing as of january of the calendar_year following expiration of the 36-month period indicate that the indebtedness has not been discharged id significant bona_fide collection activity does not include nominal or ministerial collection action such as automated mailing sec_1 6050p- b iv a income_tax regs facts and circumstances indicating that indebtedness has not been discharged include the existence of a lien or the sale or packaging for sale of the indebtedness by the creditor sec_1_6050p-1 income_tax regs kleber failed to make any rent payments after date on date the navy sent kleber a letter confirming the navy’s intention to terminate the lease for default and demanding that kleber pay past due rent of dollar_figure plus dollar_figure of interest accrued on date dfas sent kleber a letter demanding payment of past due rent of dollar_figure interest of dollar_figure and a one-time administrative charge of dollar_figure accordingly the 36-month testing window described by the regulations began in when the navy and dfas demanded payment of past due rent and interest because petitioners have failed to make any payments on the amounts due a rebuttable_presumption exists that an identifiable_event occurred in and the coi income must be recognized for as discussed above in support of respondent’s assertion that petitioners had coi income for respondent provided a series of letters from the navy and dfas to kleber stating the amount of indebtedness a description of the navy’s and dfas’ alleged collection activity and dfas’ letter authorizing the termination of the debt collection action more specifically respondent relies on the summary of events attached to dfas’ letter to treasury on date which indicates that dfas referred kleber’s case to treasury on date and that on date treasury referred the debt back to dfas as uncollectible respondent asserts that this evidence proves that dfas engaged in significant bona_fide collection activity from to rebutting the presumption that an identifiable_event occurred in despite respondent’s summary of events he has failed to provide any information describing any substantive collection activities that took place between date and the day dfas issued kleber form 1099-c in petitioners did not receive any correspondence with respect to any indebtedness pursuant to the lease respondent has failed to provide any evidence of the existence of a lien the sale or packaging for sale of kleber’s debt or any other activity that would be indicative of an active creditor although sufficient to meet respondent’s burden of production under sec_6201 the evidence respondent provided failed to indicate an identifiable_event or a government policy to rebut the presumption that the identifiable_event occurred in accordingly we hold that petitioners did not have any coi income from dfas with respect to the lease for iii sec_6662 penalty sec_6662 and b imposes a 20-percent accuracy- related penalty upon any underpayment_of_tax resulting from a substantial_understatement_of_income_tax an understatement is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 the commissioner bears the burden of production with respect to penalties sec_7491 116_tc_438 in view of our holding above respondent has failed to meet his burden of production with 3petitioners further dispute the amount of the debt on form 1099-c however because of our holding herein we find it unnecessary to address his claim respect to the penalty accordingly we hold that petitioners are not liable for the accuracy-related_penalty the court in reaching its holdings has considered all arguments made and to the extent not mentioned concludes that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for petitioners
